                 Case 2:20-cr-00197-RAJ Document 81 Filed 01/06/21 Page 1 of 3




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   UNITED STATES OF AMERICA,

 9                              Plaintiff,               Case No. CR20-197 RAJ

10          v.                                           DETENTION ORDER

11   JESUS GUTIERREZ-GARCIA,

12                              Defendant.

13

14   Offenses charged:

15          Count 1:       Conspiracy to Distribute Controlled Substances in violation of 21 U.S.C. §§

16          841(a)(1) and 846

17          Count 6:       Possession of Methamphetamine and Fentanyl with Intent to Distribute in

18          violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(B)

19          Date of Detention Hearing: On January 5, 2021, the Court held a hearing via a Zoom

20   videoconference, with the consent of Defendant, due to the exigent circumstances as outlined in

21   General Order 18-20. This detention order is without prejudice to renewing once the court has

22   reconstituted in-person hearings.

23

24

25
     DETENTION ORDER - 1
                 Case 2:20-cr-00197-RAJ Document 81 Filed 01/06/21 Page 2 of 3




 1          The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and

 2   based upon the reasons for detention hereafter set forth, finds:

 3          FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

 4          1.      There is therefore a rebuttable presumption of detention pursuant to 18 U.S.C. §

 5                  3142(e).

 6          2.      Defendant has stipulated to detention.

 7          3.      Upon advice of counsel, Defendant declined to be interviewed by Pretrial

 8                  Services. Therefore, there is limited information available about him.

 9          4.      Defendant poses a risk of nonappearance because the Court lacks information

10                  regarding his personal history. Defendant also has a history of failures to appear.

11          5.      Defendant poses a risk of danger due to the nature of the alleged offense and his

12                  pattern of criminal activity.

13          6.      Taken as a whole, the record does not effectively rebut the presumption that no

14                  condition or combination of conditions will reasonably assure the appearance of the

15                  Defendant as required and the safety of the community.

16          IT IS THEREFORE ORDERED:

17          (1)     Defendant shall be detained pending trial, and committed to the custody of the

18                  Attorney General for confinement in a correction facility separate, to the extent

19                  practicable, from persons awaiting or serving sentences or being held in custody

20                  pending appeal;

21          (2)     Defendant shall be afforded reasonable opportunity for private consultation with

22                  counsel;

23

24

25
     DETENTION ORDER - 2
             Case 2:20-cr-00197-RAJ Document 81 Filed 01/06/21 Page 3 of 3




 1         (3)    On order of a court of the United States or on request of an attorney for the

 2                government, the person in charge of the corrections facility in which Defendant is

 3                confined shall deliver the defendant to a United States Marshal for the purpose of

 4                an appearance in connection with a court proceeding; and

 5         (4)    The Clerk shall direct copies of this Order to counsel for the United States, to

 6                 counsel for the Defendant, to the United States Marshal, and to the United States

 7                 Pretrial Services Officer.

 8         Dated this 6th day of January, 2021.

 9


                                                        A
10

11                                                      MICHELLE L. PETERSON
                                                        United States Magistrate Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25
     DETENTION ORDER - 3
